343 F. Supp. 549 (1972)
UNITED STATES of America
v.
Donald Edward ALLEN.
Crim. No. 71-589.
United States District Court, E. D. Pennsylvania.
June 12, 1972.
*550 Carl J. Melone, U. S. Atty., Thomas J. McBride, Asst. U. S. Atty., Philadelphia, Pa., for plaintiff.
David N. Savitt, Walsh & Savitt, Philadelphia, Pa., for defendant.

MEMORANDUM AND ORDER
NEWCOMER, District Judge.
On Wednesday, June 7, 1972, defendant Allen and his co-defendant John George O'Brien were convicted before this Court of the armed robbery of the Folcroft Bank which occurred May 13, 1971. Defendant Allen has requested that his bail be continued pending sentencing and the Government has moved that that bail be revoked.
Under 18 U.S.C. § 3148:
"A person (1) who is charged with an offense punishable by death, or (2) who has been convicted of an offense and is either awaiting sentence or sentence review under section 3576 of this title or has filed an appeal or a petition for a writ of certiorari, shall be treated in accordance with the provisions of section 3146 unless the court or judge has reason to believe that no one or more conditions of release will reasonably assure that the person will not flee or pose a danger to any other person or to the community. If such a risk of flight or danger is believed to exist, or if it appears that an appeal is frivolous or taken for delay, the person may be ordered detained.".
On June 12, 1972, a hearing was held on the question of defendant Allen's bail. The only factor which emerged from that hearing which is different than the conditions prevailing when this defendant was originally admitted to bail is his conviction on the charges in this case. The question is can this conviction taken with the factors admittedly existing when the defendant was originally admitted to bail give this Court sufficient reason to believe that the defendant Allen constitutes a danger to the community to justify the revocation of his bail and his commission pending sentencing and appeal, if any.
Defendant Allen was found guilty by a jury of a bank robbery which involved a get-away chase straight from the movies and a running gun battle in which numerous shots were exchanged with pursuing officers. This fact, of which the defendant was presumed innocent when bail was originally granted, but of which he now stands convicted, coupled with defendant's past criminal record, which reveals other gun related incidents, makes it, in the opinion of this Court, an inescapable conclusion that there is reason to believe that the defendant Allen poses a threat to the community, and that no conditions of bail will alleviate this threat. Therefore, defendant Allen's bail is revoked and he shall be committed.